DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-20 are pending.  
Election/Restrictions
Applicant’s election, without traverse, of Group I, claims 1-19, and the following species which correspond to Ra, Rb and Rc in formula 1 being acryloxypropyl, epoxycyclohexylethyl, and hexylene, respectively (from example 1, PSQ-1) and Ra being acryloxypropyl (without any Rc) in formula 2 (from example 1, compound A), in the reply filed on 07/30/21 is acknowledged. 

    PNG
    media_image1.png
    215
    635
    media_image1.png
    Greyscale

Claim(s) 20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/30/21.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 13 and 14 recite various R groups bound to the silsesquioxane repeating units but it is unclear if these groups are bound anywhere in the repeating unit (i.e., silicon or oxygen) or if they are required to be bound to the silicon atom of the repeating unit (as in the examples).  It would appear remedial to describe the R groups as being “a silicon bonded group containing…”. 
Claims 1, 13 and 14 recite that Rc is required to be a monovalent substituent and then later recite that Rc may bond with another Rc (thereby making Rc divalent) which appears contradictory and is therefore vague.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shibamoto (JP 2017/008148, see machine translation of JP 6557522 corresponding to JP 2017/008148) in view of Kim et al. (U.S. 2016/0046830) in view of Mori et al. (U.S. 2008/0286583) in view of Kim et al. (WO 2017160027, see U.S. 2018/0230316, hereinafter Kim2).
Regarding claims 1-19, Shibamoto teaches a composition for a hard coating that is for image display devices (e.g., touch panel) by being coated on a plastic substrate at an overlapping thickness, as in claims 15-19, ([0147]-[0160]) and that is formed from a polysilsesquioxane   The polysilesquioxane is disclosed as having a molecular weight overlapping the range of claims 11-12 ([0064]-[0065]).
In addition and as an alternative to the above teachings in Shibamoto regarding adjusting the amount of the R2’ acryloxypropyl groups in the polysilsesquioxane, Kim is also directed to a hard coating formed from polysilsesquioxane resins comprising epoxy and acrylate functional groups and teaches that the ratio of epoxy to acrylate functional groups may be 1/180 to 180/1 (see abstract, [0060]-[0062], with R1 being an epoxy group and R3 being an acrylate group).  Thus, it would have been obvious to have used the above acrylate/epoxy ratio from Kim for the 
In addition and as an alterantive to the above from Kim, Mori is also directed to a hard coating formed from polysilsesquioxane resins comprising epoxy and acrylate functional groups and teaches that acrylate functional groups may be included at 0-70 parts by mass per 100 parts of the epoxy groups (see abstract, [0030]-[0034], when the “polycondensable silicon compound having no epoxy group” is acryloxypropyltrimethoxysilane).  Thus, it would have been obvious to have used the above acrylate/epoxy ratio from Mori for the ratio of acrylate/epoxy in Shibamoto because Mori teaches that such a ratio range is suitable for forming a polysilesquioxane hard coating composition.
Based on the above ratios of acrylate to epoxy groups from Kim and/or Mori in modified Shibamoto, the acrylate/epoxy ratio of claims 1, 7, and 8 is overlapped, and given the above ratio of epoxy/hexylene of 4 to 200 in Shibamoto, the epoxy+acrylate /(epoxy+acrylate+hexylene) ratio of claims 4-6 and the hexylene /(epoxy+acrylate+hexylene) ratio as in claims 9-10 is also overlapped.  For example, modified Shibamoto teaches a composition (within the above ranges) having 1 hexylene Rc repeating unit, 70 acryloxypropyl Ra repeating units, and 100 epoxy Rb repeating units, corresponding to a (p+q)/(p+q+r) ratio of approximately 0.98, a p/q ratio of 0.7, and a r/(p+q+r) ratio of 0.0058, all of which are within the claimed ranges such that the broad ranges of modified Shibamoto overlap the claimed ranges.
Modified Shibamoto does not disclose the claimed anti-scratch layer, however, Kim2 teaches a polysilsesquioxane coating composition for application over a hard coating in optical applications that comprises two or more acryloxypropyl functional groups (corresponding to Ra in claims 13-14 with no Rc units as in the elected species) and is formed to a thickness 
Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787